ACCEPTED
                                                                                            14-15-00372-CR
                                                                            FOURTEENTH COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                      10/22/2015 2:06:49 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                               IN THE
                     FOURTEENTH COURT OF APPEALS
                              OF TEXAS                                   FILED IN
                                                                  14th COURT OF APPEALS
                                                                     HOUSTON, TEXAS
BO DANIEL SHAFER                             §        CASE    NO. 10/22/2015
                                                                  14-15-00372CR
                                                                             2:06:49 PM
                                             §                    CHRISTOPHER A. PRINE
                                             §                             Clerk
VS.                                          §        On Appeal From Harris County
                                             §        Cause No. 1433928
                                             §        184TH District Court
THE STATE OF TEXAS                           §

                     APPELLANT’S MOTION
             TO EXTEND TIME TO FILE APPELLATE BRIEF

      Appellant, Bo Daniel Shafer, moves for an extension of time to file his appellate

brief, under TEX. R. APP. P. 10.5(b).

                        I. TRIAL COURT PROCEEDINGS

      On March 18, 2015, the trial court entered judgment against Mr. Shafer after a

jury found him guilty of continuous sex abuse of a child and assessed punishment at 26

years in the Institutional Division -- TDCJ. Mr. Shafer filed a notice of appeal on March

18, 2015.

                       II. PROCEEDINGS IN THIS COURT

      The Appellant’s brief is due October 22, 2015. Previous extension have been

requested.

                                          III.

      Since the previous extension, counsel has been working to complete a brief in

Margaret Mayer v. State, Cause No. 14-14-01011-CR, which has been abated; and in
Kendall Bell v. State, Cause No. 01-15-00510-CR; Vincent Broussard v. State, Cause No. 14-

15-00526-CR. Counsel also is finishing a petition for discretionary review in Reginald

Hill v. State, Cause No. 14-14-00376-CR, which has no further extensions. In this same

30-day period, counsel has researched and prepared a response to the state’s motion for

the juvenile court to waive jurisdiction after a reversal and remand on appeal in Jorge

Guerrero v. State, Cause No. 14-13-00101-CR, for a hearing that ultimately was reset.



                                             IV.

       In the exercise of due diligence, counsel was unable to complete the brief by the

deadline, and needs an additional 30 days to file it. This motion is not filed for purposes

of delay, but so that justice may be done.

                                        PRAYER

       Appellant respectfully requests that this motion be granted and that the Court

permit an extension of time until November 23, 2015 to file Appellant’s brief.


                                                   Respectfully submitted,

                                                   ALEXANDER BUNIN
                                                   Chief Public Defender
                                                   Harris County Texas


                                                   /s/ Cheri Duncan
                                                   ______________________________
                                                   CHERI DUNCAN
                                                   Assistant Public Defender
                                                   Harris County Texas
                                              2
                                               SBN 06210500
                                               1201 Franklin, 13th Floor
                                               Houston Texas 77002
                                               (713) 368-0016
                                               (713) 368-9278 (Fax)
                                               cheri.duncan@pdo.hctx.net

                                               Attorney for Appellant,
                                               BO DANIEL SHAFER




                          CERTIFICATE OF SERVICE

      I certify that a copy of Appellant’s Motion to Extend Time to File Appellate

Brief was served electronically on the Appellate Division of the Harris County District

Attorney’s Office, 1201 Franklin St, 6th Floor, Houston, TX on October 22, 2015.

                                        /s/ Cheri Duncan
                                        ____________________________________
                                        CHERI DUNCAN




                                           3